Citation Nr: 0942404	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-26 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the RO in Seattle, 
Washington that denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2007 VA Form 9 (Substantive Appeal), the 
Veteran indicated that he wanted to appear at a hearing 
before a Veterans Law Judge at his local RO (i.e., a Travel 
Board hearing).

Hence, the case must be remanded to the RO to schedule a 
Travel Board hearing.  See 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


